Citation Nr: 1243535	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  09-22 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus. 

3.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for bilateral hearing loss. 

5.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for bilateral peripheral neuropathy of the lower extremities. 

6.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities. 

7.  Entitlement to service connection for a prostate condition. 

8.  Entitlement to service connection for a ganglion cyst of the right foot. 

9.  Entitlement to service connection for a ganglion cyst of the left wrist.

10.  Entitlement to service connection for degenerative joint disease of the upper extremities.  

11.  Entitlement to service connection for degenerative joint disease of the lower extremities.  

12.  Entitlement to service connection for a back condition.

13.  Entitlement to service connection for sleep apnea secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran had active military service from December 1963 to October 1966.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2007 and October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

By way of history, the February 1996 rating decision denied entitlement to service connection for bilateral hearing loss; the Veteran did not appeal and the February 1996 rating decision became final.  In July 2003 the Veteran filed a petition to reopen his previously denied claim of entitlement to service connection for bilateral hearing loss and he filed a new claim for entitlement to service connection for  tinnitus.  In January 2004 the RO reopened the Veteran's previously denied claim of entitlement to service connection for bilateral hearing loss since it was found that new and material evidence had been submitted; however, the January 2004 rating decision also denied service connection for bilateral hearing loss and service connection for tinnitus.  The Veteran did not appeal and the January 2004 rating decision became final.  In January 2004 the Veteran filed a claim for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, which was then denied by the April 2004 rating decision; the Veteran did not appeal and the April 2004 rating decision became final.  The Veteran then filed petitions in April 2007 to reopen the previously denied claims of entitlement to service connection for bilateral hearing loss, service connection for peripheral neuropathy of the bilateral lower extremities, and service connection for tinnitus.  The November 2007 rating decision reopened the Veteran's claims of bilateral hearing loss and peripheral neuropathy of the bilateral lower extremities and denied reopening the Veteran's claim of tinnitus.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first address whether new and material evidence has been presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In April 2007, the Veteran filed a claim for entitlement to service connection for peripheral neuropathy of the extremities; the Veteran's post-service treatment records (May 2005) note that he has some problems with peripheral neuropathy of the upper extremities and thus, it is unclear if the Veteran's April 2007 claim was also a claim for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  The claim of  entitlement to service connection for peripheral neuropathy of the bilateral upper extremities has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The now reopened issues of entitlement to service connection for bilateral hearing loss and peripheral neuropathy of the bilateral lower extremities and the issues of entitlement to service connection for degenerative joint disease of the upper and lower extremities, a ganglion cyst of the left wrist and right foot, a back condition, and sleep apnea secondary to PTSD are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.  

2.  By way of a January 2004 rating decision, the RO denied the Veteran's claim for service connection for tinnitus, finding that the Veteran did not have a current diagnosis of tinnitus.  The Veteran did not appeal that decision and it became final. 

3.  The additional evidence received since the January 2004 RO rating decision is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim for service connection for tinnitus.

4.  Extending the benefit of the doubt to the Veteran, tinnitus is shown as likely as not to be due to exposure to loud noise during active service.  

5.  By way of a February 1996 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss, finding that the Veteran did not have a current diagnosis of bilateral hearing loss.  The Veteran did not appeal that decision and it became final. 

6.  By way of a January 2004 rating decision the RO reopened the Veteran's claim of entitlement to service connection for bilateral hearing loss and denied based on the merits finding that there was no nexus relationship between the Veteran's military service and his diagnosed bilateral hearing loss.   The Veteran did not appeal and the January 2004 decision became final. 

7.  The additional evidence received since the January 2004 RO decision is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss. 

8.  By way of an April 2004 rating decision the RO denied the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, finding that there the Veteran did not meet the standards for presumptive service connection based on Agent Orange Exposure.  The Veteran did not appeal and the April 2004 decision became final. 

9.  The additional evidence received since the April 2004 RO decision is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim for service connection for peripheral neuropathy of the bilateral lower extremities. 

10.  The Veteran is currently not shown to have a prostate disorder due to any event or incident of service. 



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).  

3.  New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  

4.  New and material evidence has been received to reopen the claim for service connection for peripheral neuropathy of the bilateral lower extremities.  38 U.S.C.A. §§ 7105, 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

5.  The Veteran does not have prostate disability due to disease or injury that was incurred in or aggravated by service, nor may it be presumed to be the result of Agent Orange exposure.  38 U.S.C.A. §§ 1110 , 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309(e), 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran through a correspondence in May 2007.  This letter detailed the elements of a service connection claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  In addition, the May 2007 letter notified the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran of the disability rating and effective dates in the May 2007 letter. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  

The Veteran has not been afforded VA examinations for his claim of service connection for a prostate condition.   A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  

However, in the present case an examination is not required since the evidence of records fails to suggest that the Veteran has a current diagnosis of prostate disability that can be reasonably linked to an event or incident of his period of active service.  Thus, the Board finds that a VA examination is not warranted for the issue of entitlement to service connection for a prostate condition.  38 U.S.C.A. §§  1101, 1131, 5103, 5103A, 5107;  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Finally, the Veteran was informed of his right to a hearing before the Board or the RO but the Veteran stated in January 2012 that he did not want a hearing. 

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims herein decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim on appeal.  

II. Analysis

A.  Petitions to Reopen 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104. If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record. 

In determining if new and material evidence has been received, the evidence is generally presumed to be credible. See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium); Justus v. Principi, 3 Vet. App. 510 (1992).   In addition, all of the evidence received since the last final disallowance shall be considered in making the determination. See Evans v. Brown, 9 Vet. App. 273, 283 (1996). 

Tinnitus

By the way of a January 2004 rating decision the RO denied the Veteran's claim of service connection for tinnitus, in part because there was no evidence that the Veteran had a diagnosis of tinnitus.  The Veteran did not file a substantive appeal and the January 2004 rating decision became final.  

In April 2007 the Veteran submitted a petition to reopen his previously denied claim of entitlement to service connection for tinnitus.  Since the January 2004 RO decision the Veteran submitted VA treatment records, private treatment notes, and his own statements.  New evidence may be deemed material and thus sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). The Board finds that the newly submitted October 2008 private treatment report is material because she tends to indicate that the Veteran has a current diagnosis of tinnitus  that began right after his service in the Republic of Vietnam, and thus this evidence establishes not only a diagnosis but a nexus between his tinnitus and his military service, as well as goes to continuity of symptomatology.  Therefore, the Board determines, presuming its credibility, that the evidence submitted since the January 2004 rating decision is new and material, and thus to this extent only, the claim for service connection for tinnitus, is reopened.  Thus, since the newly submitted evidence of record goes to a nexus opinion and establishing a current diagnosis, which were reasons for the previous denial, the Board finds new and material evidence has been submitted for the issue of entitlement to service connection for tinnitus. 
	
The Board concludes that evidence submitted since the January 2004 RO rating decision is new and material and, thus, the claim for service connection for tinnitus is reopened.

Bilateral Hearing Loss

By the way of a February 1996 rating decision the RO denied service connection for bilateral hearing loss, finding that there was no current diagnosis of bilateral hearing loss under 38 C.F.R. § 3.385; the Veteran did not appeal and the February 1996 rating decision became final.  In July 2003 the Veteran filed a petition to reopen his previously denied claim.  The January 2004 rating decision reopened based on new evidence that the Veteran had a current diagnosis of bilateral hearing loss but then denied the Veteran's claim based on the merits; the January 2004 rating decision denied entitlement to service connection for bilateral hearing loss because the only opinion of record ( a September 2003 VA examination) was a negative nexus opinion.  The Veteran did not file a substantive appeal and the January 2004 rating decision became final.  

In April 2007 the Veteran submitted a petition to reopen his previously denied claim of entitlement to service connection for bilateral hearing loss.  Since the January 2004 RO decision the Veteran submitted VA treatment records, private treatment notes, and his own statements.  New evidence may be deemed material and thus sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board finds that the newly submitted October 2008 private treatment report is material because she tends to indicate that the Veteran's bilateral hearing loss began right after his service in the Republic of Vietnam, and thus this evidence establishes not only a diagnosis but a nexus between his bilateral hearing loss and his military service, as well as goes to continuity of symptomatology.  Therefore, the Board determines, presuming its credibility, that the evidence submitted since the January 2004 rating decision is new and material, and thus to this extent only, the claim for service connection for bilateral hearing loss, is reopened.  

The Board concludes that evidence submitted since the January 2000 RO rating decision is new and material and, thus, the claim for service connection for bilateral hearing loss is reopened.  Moreover, additional development of evidence will be undertaken (see the below remand) before the issue of entitlement to service connection for a bilateral hearing loss  is addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991). 

Peripheral Neuropathy of the Bilateral Lower Extremities

By way of the April 2004 rating decision the RO denied entitlement to service connection for peripheral neuropathy of the bilateral lower extremities because he was not diagnosed with acute and subacute peripheral neuropathy.  In rendering its denial, the April 2004 rating decision considered that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.   The presumptions for diseases related to Agent Orange exposure are codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, based on an analysis of scientific evidence.  However, the presumption only exists for those diseases listed in 38 C.F.R. §§ 3.307 and 3.309(e).  Under 38 C.F.R. § 3.309(e) acute and subacute peripheral neuropathy is a presumptive disease; however, Note 2 states that for purposes of this section, the term "acute and subacute peripheral neuropathy" means transit peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. Thus, since the Veteran was not found to have diagnoses of acute and subacute peripheral neuropathy within one year from last exposure he was denied service connection.  The Veteran did not appeal and the April 2004 rating decision became final.  

In April 2007 the Veteran filed a petition to reopen his previously denied claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  Since the April 2004 RO decision the Veteran submitted an October 2008 private treatment report that relates the Veteran's peripheral neuropathy directly to service.  The Board finds that even though if the Veteran does not have diagnoses of peripheral neuropathy for a presumptive condition under 38 C.F.R. § 3.309(e) the Veteran can still seek service connection on a direct service connection basis.   In Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009), the Court recognized that to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.  The Court maintained that this is contrary to the recognition in Stefl that "[t]he existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences  recognizes a positive association."  Polovick, 23 Vet. App. at 55 (quoting Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)).  

New evidence may be deemed material and thus sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board finds that the newly submitted October 2008 private treatment is material because it tends to indicate a nexus between peripheral neuropathy of the bilateral lower extremities and his military service directly.   Therefore, the Board determines, presuming its credibility, that the evidence submitted since the April 2004 rating decision is new and material, and thus to this extent only, the claim for service connection for peripheral neuropathy of the bilateral lower extremities, is reopened.  Additional development of evidence will be undertaken (see the below remand) before the issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991). 

B.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus 

After a careful review of the claims file, and affording the Veteran the benefit of the doubt, service connection for tinnitus is warranted.  The Veteran has stated that his tinnitus is related to noise exposure from heavy equipment.   The Board finds that even though the Veteran did not report any symptoms of tinnitus during service that he was exposed to loud noises during service.  The Board notes that according to the Veteran's DD 214 he worked as construction mechanical operator.  

In September 2003 the Veteran was afforded a VA examination; the Veteran reported working around heavy equipment and aircraft during his military service.  The Veteran also reported post-service noise exposure from working in the oil fields.  He stated that he did not have hearing protection during service or post-service but only wore hearing protection when he went hunting.  The Veteran reported constant tinnitus in the left ear.  The VA examiner opined that the Veteran's tinnitus was less likely related to military noise exposure and more likely related to civilian noise exposure.  

An October 2008 private treatment note indicated that the Veteran had intermittent ringing in both years following his Vietnam experience.  It was also noted that ringing in the ear is usually caused by exposure to noise when people work with heavy equipment.  

Despite the fact that the September 2003 opinion is against the Veteran's claim the Board finds that award of service connection for tinnitus is still appropriate here.  The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Additionally, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  Here the September 2003 VA examiner gave a blanket opinion without any reasoning and without taking into consideration Veteran's statements pertaining to continuity of symptomatology.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  While there is evidence of post-service noise exposure the Board finds that the evidence also includes statements (including the October 2008 private treatment note) that the Veteran's tinnitus began right after his military service.  Thus, the evidence is at least in equipoise and the Board finds that service connection is therefore in order.  

In this case, the Board finds that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Indeed, the Veteran's statements as to when his ringing in his ears began are important and credible evidence going toward the matters of when the conditions began.  The Veteran maintains that his tinnitus began during service and is due to military noise exposure; even to his private physician during his normal treatment.  Again, such noise exposure is consistent with the circumstances of his service.  Throughout the course of his communications with VA, the Veteran has consistently maintained that his tinnitus began in active service; the Board finds that such consistency makes his statements credible.  Moreover, the Board points out that he is competent to testify as to ringing in the ears during and after service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation).  Given the nature of tinnitus, the Veteran is the only one who is competent to testify as to when he began to perceive tinnitus.  

In sum, the Board finds that by granting the Veteran the benefit of the doubt service connection for tinnitus is warranted. 

Prostate Condition

The Veteran asserts that he is entitled to service connection for a prostate condition on the basis of Agent Orange Exposure.  The Board notes that the Veteran's current diagnosis is benign prostatic hypertrophy.  After a careful review of the Veteran's claims file the Board finds that service connection for benign prostatic hypertrophy must be denied.  

First, the Veteran's claim of entitlement to service connection for benign prostatic hypertrophy must be denied because benign prostatic hypertrophy is not a presumptive disease under 38 C.F.R. §§ 3.307 and 3.309.  The Veteran's claims file, including his DD 214, established that he served in the Republic of Vietnam, thus, by his service the Veteran is presumed to have had such exposure.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  

The presumptions for diseases related to Agent Orange exposure are codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, based on an analysis of scientific evidence.  However, the presumption only exists for those diseases listed in 38 C.F.R. §§ 3.307 and 3.309(e).  Under 38 C.F.R. § 3.309(e) prostate cancer is a presumptive disease; however, benign prostatic hypertrophy is not among the list of diseases which may be presumed to be the result of such exposure.

The Agent Orange Act of 1991 directed the Secretary of the Department of Veterans Affairs to seek to enter into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in the Republic of Vietnam and each disease suspected to be associated with such exposure.  The Secretary determined, based on sound medical and scientific evidence, that a positive association (i.e., where the credible evidence for the association was equal to or outweighed the credible evidence against the association) existed between exposure to an herbicide agent and the disorders listed in the statute.  See 64 Fed. Reg. 59232, 592233 (Nov. 2, 1999).  The Secretary of Veterans Affairs has determined that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).  In this case, the Board notes that a presumption of service connection for a particular disability based on exposure to Agent Orange does not attach, unless specifically so determined by VA, thus the presumption does not attach to enlarged prostate. See 59 Fed. Reg. 341  (1994); 61 Fed. Reg. 41,442  (1996); 64 Fed. Reg. 59,232 (Nov. 2, 1999); and 67 Fed. Reg. 42,600 (June 24, 2002). 

Though the Veteran is not entitled to service connection on a presumptive basis he is not precluded from showing a direct link between the Veteran's benign prostatic hypertrophy and service.  At the Veteran's January 2004 Agent Orange Examination the Veteran was diagnosed with benign prostatic hypertrophy since 1995 and in October 2008 the Veteran had a normal prostate examination.  There is no competent evidence that the disorder may be related to service.  Thus, without evidence that the Veteran's symptom of benign prostatic hypertrophy has manifested into a diagnosis of prostate cancer service connection cannot be granted.  

In sum, the Board finds that service connection for benign prostatic hypertrophy must be denied as benign prostatic hypertrophy is not a presumptive service-connected disorder and is not otherwise shown to be related to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

As new and material evidence has been received to reopen the claim for service connection for tinnitus, the appeal to this extent is granted.  

Service connection for tinnitus is granted. 

As new and material evidence to reopen the claim for service connection for bilateral hearing loss has been received, the appeal to this extent is allowed subject to further action discussed herein below.  

As new and material evidence to reopen the claim for service connection for peripheral neuropathy of the bilateral lower extremities has been received, the appeal to this extent is allowed subject to further action discussed herein below.  

Service connection for benign prostatic hypertrophy is denied. 


REMAND

After a careful review of the Veteran's claims file the Board finds that additional development is warranted for the now reopened issues of entitlement to service connection for bilateral hearing loss and peripheral neuropathy of the bilateral lower extremities and for the issues of entitlement to service connection for degenerative joint disease of the upper and lower extremities, a ganglion cyst of the left wrist and right foot, a back condition, and sleep apnea secondary to PTSD.

Now that the Board herein above reopened the Veteran's claim of entitlement to service connection for bilateral hearing loss, the Board finds that the Veteran should be afforded a VA examination.  The VA examiner must determine whether the Veteran has hearing loss that meets the requirements of 38 C.F.R. 3.385, and the nature and likely etiology of any bilateral hearing loss.  He/she should also review the Veteran's prior medical history before stating an opinion and provide a reasoned explanation for its conclusion.  If the VA examiner cannot provide an opinion then he/she must proved a reasoned medical explanation of why he/she cannot give an opinion to the etiology of the Veteran's bilateral hearing loss.  The VA examiner must discuss the opinions of record (September 2003 and October 2008). 

The Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his peripheral neuropathy of the bilateral lower extremities.  The Board notes at the Veteran's Agent Orange Examination in January 2004 he was diagnosed with peripheral neuropathy since 1966.  However, a May 2005 VA treatment note stated that the Veteran had continued numbness and tingling mostly on his left side and that the Veteran's history of a disk rupture at C6-7 caused some neuropathy.  It was then stated in October 2008 in a private treatment report that the Veteran had peripheral neuropathy and sensorimotor neuropathy of unknown etiology.  It was further stated that "[h]ypothyroidism, toxic metabolic causes including Agent Orange while he was in Vietnam can contribute to peripheral neuropathy."  In this context, an examination should be obtained when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Since the Veteran has not been afforded a VA examination to determine the nature and etiology of any peripheral neuropathy of the bilateral lower extremities; the VA examiner must determine if any peripheral neuropathy of the bilateral lower extremities is at least likely as not related to the Veteran's military service, including exposure to Agent Orange. 

The Board also finds that in compliance with McLendon that since the Veteran has not been afforded VA examinations for his claims of entitlement to service connection for ganglion cyst of the left wrist and right foot and the degenerative arthritis of the bilateral upper and lower extremities the Veteran should be afforded the appropriate VA examinations to determine if any of those diagnoses are at least likely as not related to the Veteran's military service.  The Board notes that the Veteran's service treatment records indicated that in October 1965 the Veteran had swelling in the right hand and there was a notation of cellulites; however, in September 2008 the Veteran stated that it was his left hand not his right hand.  In addition, the Board notes that the Veteran's claim of degenerative joint disease of the lower extremities does not include the Veteran's right ankle sprain since that was denied by the October 2009 rating decision and the Veteran did not appeal that denial. 

The Veteran also asserts that he has a current back condition that is related to his military service.  The Veteran's service treatment records are silent for any back condition during service.  However, an August 2009 VA treatment note states that the Veteran has had back pain for 40 years and the October 2008 private treatment report relates the Veteran's back condition to his military service.  It was also noted in a November 2006 private treatment note that the Veteran had three back surgeries with the last one being in 1983.  There is also evidence of a post-service injury in July 2004 when he fell off of his truck and hit his head.  The Board finds that since there is evidence relating the Veteran's current back condition to his military service and he has not been afforded a VA examination that in compliance with McLendon, he must be afforded a VA examination to determine the nature and etiology of any current back condition.  

The Veteran asserts that he has a current diagnosis of sleep apnea secondary to his PTSD.  According to a March 2001 sleep study the Veteran does not have a current diagnosis of sleep apnea.  Additionally, it was noted in April 2001 that though the Veteran complained of snoring, daytime somnolence, and waking up gasping for air during the night, there was no evidence of sleep apnea.  However, an August 2009 VA treatment note stated that the Veteran requested a sleep apnea study.  The Board finds that the RO must attempt to obtain any outstanding sleep study and if no sleep study exists, then it must be stated.  In addition, if and only if the Veteran has a current diagnosis, he must be scheduled for a VA examination to determine if the sleep apnea is secondary to PTSD. 

In September 2008, the Veteran stated that all of his service treatment records might not be of record.  Thus, the RO must obtain any outstanding service treatment records and if no records are obtained then the RO must state all steps taken in a memorandum. 

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The RO should also request any outstanding service treatment records for the Veteran's active duty service.  All records and responses received should be associated with the claims file.  

3.  The RO should also determine if there are any outstanding VA sleep studies as referenced in the August 2009 VA treatment note.  All records and responses received should be associated with the claims file.  

4.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to ascertain the nature and likely etiology of his bilateral hearing loss.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner must answer all of the following questions:

A)  Does the Veteran have a current diagnosis of a bilateral hearing loss ?
 
B) If the Veteran has a current diagnosis of bilateral hearing loss, the VA examiner must opine if the Veteran's diagnosis is at least likely as not (probability of 50 percent or greater) related to the Veteran's military service as opposed to post service noise exposure?  

      The VA examiner must discuss the opinions of record, 
      including the September 2003 VA opinion and the 
      October 2008 private opinion. 
      
In doing so, the examiner must review the Veteran's reported history as to the onset and continuity of symptomatology.  

Any opinions expressed must be accompanied by a complete rationale.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

5.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to ascertain the nature and likely etiology of his peripheral neuropathy of the bilateral lower extremities.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner must answer all of the following questions:

A)  Does the Veteran have a current diagnosis of peripheral neuropathy of the bilateral lower extremities?
 
B) If so, discuss the nature and extent of all diagnoses of peripheral neuropathy. 
 
C) If the Veteran has a current diagnosis of peripheral neuropathy of the bilateral lower extremities, the VA examiner must opine if the Veteran's diagnosis is at least likely as not (probability of 50 percent or greater) related to some aspect of the Veteran's military service, including Agent Orange exposure?  

In doing so, the examiner must review the Veteran's reports as to the onset and continuity of symptomatology.  

Any opinions expressed must be accompanied by a complete rationale.  If an opinion cannot be given without resorting to mere speculation then the VA examiner must state so and further provide a reason for such conclusion. 

6.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to ascertain the nature and likely etiology of his ganglion cyst of the left wrist and right foot.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner must answer all of the following questions:

A)  Does the Veteran have current diagnoses of a ganglion cyst ?
 
B) For each diagnosed ganglion cyst, the VA examiner must opine if the Veteran's diagnosis is at least likely as not (probability of 50 percent or greater) related to the Veteran's military service?  

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  The VA examiner must note/discuss the Veteran's October 1965 service treatment record that indicates a cyst on the Veteran's right wrist. 

Any opinions expressed must be accompanied by a complete rationale.  If an opinion cannot be given without resorting to mere speculation then the VA examiner must state so and further provide a reason for such conclusion. 

7.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to ascertain the nature and likely etiology of his degenerative joint disease of the upper extremities and lower extremities.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner must answer all of the following questions:

A)  Does the Veteran have current diagnoses of degenerative joint disease of the upper extremities and/or lower extremities, to not include the Veteran's right ankle sprain?
 
B) If so, discuss the nature and extent of all diagnoses of degenerative joint disease. 
 
C) For each diagnosis of degenerative joint disease, the VA examiner must opine if the Veteran's diagnosis is at least likely as not (probability of 50 percent or greater) related to the Veteran's military service?  

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  

Any opinions expressed must be accompanied by a complete rationale.  If an opinion cannot be given without resorting to mere speculation then the VA examiner must state so and further provide a reason for such conclusion. 

8.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to ascertain the nature and likely etiology of his back condition.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner must answer all of the following questions:

A)  Does the Veteran have current diagnosis of a back condition ?
 
B) If the Veteran has a current diagnosis of back condition, the VA examiner must opine if the Veteran's diagnosis is at least likely as not (probability of 50 percent or greater) related to the Veteran's military service?  

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  

Any opinions expressed must be accompanied by a complete rationale.  If an opinion cannot be given without resorting to mere speculation then the VA examiner must state so and further provide a reason for such conclusion. 

9.  If and only if the Veteran has a current diagnosis of sleep apnea, then the RO/AMC shall schedule the Veteran for an appropriate VA examination to ascertain the nature and likely etiology of his sleep apnea.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner must answer all of the following questions:

A)  Does the Veteran have a current diagnosis of sleep apnea?
 
B) If yes, based on the evidence of record, is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's sleep apnea has been caused or aggravated (permanently worsened)beyond the natural progression by the Veteran's PTSD?

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  

Any opinions expressed must be accompanied by a complete rationale.  If an opinion cannot be given without resorting to mere speculation then the VA examiner must state so and further provide a reason for such conclusion. 

9.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and thereafter, arrange for any additional development indicated.  The RO should then readjudicate the remaining issues on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


